Citation Nr: 0313696	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from June 1964 to April 1984.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The Board observes that during the pendency of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must come 
forward first with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  In March 2003, 
the Board transmitted a letter to the veteran advising him of 
changes in the law under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) applicable to rating his service-connected 
degenerative disc disease of the lumbar spine.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board had not yet, 
however, advised the veteran changes in the law brought about 
by the VCAA.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant in accordance with the VCAA, it violated the 
provision, contained in 38 U.S.C.A. § 5103 (West 2002), of a 
one-year period in which to respond to such a request.  
Therefore, as a preliminary review of the claims folder 
reveals that the veteran has yet to be advised of the changes 
in the law brought about by the VCAA as applicable to his 
increased rating claim, it is apparent that the Board must 
now remand this claim to the RO for a review as to whether 
all evidence needed to consider the claim has been obtained 
(including via the provision of any necessary VCAA notice and 
development) and for the issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
September 2002 statement of the case.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for this claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and/or his representative should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by law.  [The 
Board again observes that the requirements 
for evaluation of this disability under 
38 C.F.R. § 4.71a (2002) (pertaining to 
the rating of degenerative disc disease 
under DC 5293) have changed, and may be 
applicable to the claim in light of the 
Karnas case, and that the veteran has 
already received notice of this change in 
a letter from the Board dated in March 
2003.]    

2.  Especially in light of the recent 
changes to 38 C.F.R. § 4.71a, DC 5293, the 
RO should determine whether a new VA 
examination is necessary in order to 
assess the veteran's current level of 
disability from his service-connected 
degenerative disc disease of the lumbar 
spine.  

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should again be allowed for response 
in accordance with VA law.  

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of this 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with his claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


